Order filed April 29, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00679-CV
                                   ____________

          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                         V.

                            RATAN ZAKIR, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-90845

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit 5, a video
recording, to the Plea to the Jurisdiction filed August 20, 2020.
      The clerk of the 295th District Court is directed to deliver to the Clerk of this
court the original of Exhibit 5, a video recording, to the Plea to the Jurisdiction
filed August 20, 2020, on or before May 5, 2022. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to
return the original of Exhibit 5, a video recording, to the Plea to the Jurisdiction
filed August 20, 2020, to the clerk of the 295th District Court.



                                               PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Poissant.